 124320 NLRB No. 33DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD1The name of this Employer appears as it was amended at thehearing.Pipefitters Local Union No. 562 and Systemaire,Inc. and Charles E. Jarrell Contracting1and C& R Heating & Service Company, Inc. and
Sheet Metal Workers, Local Union No. 36.Case 14±CD±909, 14±CD±910, and 14±CD±911December 18, 1995DECISION AND DETERMINATION OFDISPUTEBYCHAIRMANGOULDAND
MEMBERSBROWNINGANDCOHENThe charges in these Section 10(k) proceedings werefiled on April 14, 1995, by Systemaire, Inc.
(Systemaire) in Case 14±CD±909, on April 18, 1995,
by Charles E. Jarrell Contracting Company, Inc.
(Jarrell) in Case 14±CD±910, and on April 19, 1995,
by C & R Heating & Service Company, Inc. (C & R)
in Case 14±CD±911. Each of these charges alleges that
the Respondent, Pipefitters Local Union No. 562
(Pipefitters), violated the National Labor Relations Act
by engaging in proscribed activity with an object of
forcing the Employer to assign certain work to em-
ployees it represents rather than to employees rep-
resented by Sheet Metal Workers, Local Union No. 36
(Sheet Metal Workers). On April 27, 1995, the Re-
gional Director for Region 14 issued an order consoli-
dating these cases. A hearing was held on May 9,
1995, before Hearing Officer Leonard Perez.The National Labor Relations Board has delegatedits authority in this proceeding to a three-member
panel.The Board affirms the hearing officer's rulings, find-ing them free from prejudicial error. On the entire
record, the Board makes the following findings.I. JURISDICTIONA. SystemaireSystemaire, a Delaware corporation, is engaged inbusiness as a nonretail mechanical construction con-
tractor with its principal offices and place of business
in Earth City, Missouri, and with a jobsite located in
St. Louis, Missouri. At its St. Louis jobsite it pur-
chased and received goods and materials valued in ex-
cess of $50,000 for installation at that jobsite and that
were shipped from points located outside the State of
Missouri.B. JarrellJarrell, a Missouri corporation, is engaged in busi-ness as a nonretail mechanical construction contractor
with its principal offices and place of business in Earth
City, Missouri, and with a jobsite located in St. Louis,Missouri. At its St. Louis jobsite Jarrell provided serv-ices and material valued in excess of $50,000 when
those services and materials were provided directly to
Jarrell's St. Louis jobsite customer, and that customer
meets other than a solely indirect standard for the as-sertion of Board jurisdiction.C. C & RC & R, a Missouri corporation, is engaged in busi-ness as a nonretail mechanical construction contractor
with its principal place of business in Bridgetown,
Missouri, and a jobsite located in Clayton, Missouri.
At its Clayton jobsite C & R purchased and received
goods and materials valued in excess of $50,000 for
installation at such jobsite and that were shipped di-
rectly to that jobsite from points located outside the
State of Missouri.The parties stipulate, and we find, that the Employ-ers are engaged in commerce within the meaning of
Section 2(6) and (7) of the Act and that Pipefitters
Local Union No. 562 and Sheet Metal Workers, Local
Union No. 36 are labor organizations within the mean-
ing of the Act.II. THEDISPUTE
A. Background and Facts of the Dispute1. SystemaireSystemaire was awarded a subcontract for the instal-lation of 6- and 8-inch 10-gauge pipe for feeding dry
powdered product from a hopper to a blower-operated
``air-veyor'' system by general contractor Clayco Ac-
curate Construction as part of an overall installation of
a conveyor system for movement of calcium phosphate
at Monsanto Chemical Company's St. Louis, Missouri
plant known as the Carondelet plant. Systemaire ini-
tially assigned portions of the work to a crew of its
sheetmetal workers and a crew of its pipefitters.
Systemaire commenced work on the project in Decem-
ber 1994. After 2 to 3 days on the project, a dispute
arose between members of the Sheet Metal Workers
and a labor organization not involved in this case, the
Boilermakers, with the Boilermakers claiming the work
initially awarded to Systemaire in its subcontract with
Clayco. Systemaire put a hold on further performance
of that work on the project due to that dispute, and
pulled its sheetmetal workers from the site pending a
resolution. The dispute was resolved when Clayco
withdrew the work from Systemaire's subcontract and
assigned the work to its employees represented by the
Boilermakers.On approximately December 15, 1994, Sheet MetalWorker Business Representative David Zimmerman
phoned Systemaire Director of Operations Kelsie
Sams, who was responsible for making the Employer's
work assignments. Zimmerman told Sams that the re- 125PIPEFITTERS LOCAL 562 (SYSTEMAIRE)2Co-Ray-Vac is a trade name that has become synonymous witha specific type of heating system regardless of the manufacturer of
the system.maining work on the contract was ``blow pipe'' work,that the Employer had assigned the work to the Pipe-
fitters, and that the Sheet Metal Workers claimed the
``blow pipe'' work. Sams then suspended further work
on this project pending his investigation of the Sheet
Metal Workers' claim.As part of his investigation, Sams called Pipefitters'Business Representative Michael O'Mara. O'Mara in-
dicated to Sams that he was aware of the dispute at
the Monsanto project and that the work involved was
``process work'' (the movement of a product through
piping) and therefore was Pipefitters' work. Sams
asked O'Mara what would result if he were to reassign
the work to the Sheet Metal Workers. O'Mara re-
sponded that ``it would be grounds for pulling our
men.'' After this conversation, Sams reviewed the con-
tracts with the Sheet Metal Workers and the Pipe-
fitters. Notwithstanding the specific language of the
Sheet Metal Workers' contract granting it jurisdiction
over ``air-veyor systems,'' Sams concluded that the
Pipefitters' contract was applicable to the work as it
involved the installation of a system that would be uti-
lized for the movement of a product. Sams further con-
cluded that an assignment of work to the Pipefitters
would be consistent with the past practice of the indus-
try as a whole. Accordingly, Sams assigned the work,
both as to the initial phase and a second phase, to em-
ployees represented by the Pipefitters.2. JarrellThe instant case involves a work dispute at Jarrell'sDennis Chemical Company jobsite, but the dispute hasits origins in a previous Jarrell jobsite at Lear Seating
Company. As with the Dennis Chemical Company job,
the Lear Seating Company job involved the installation
of a Co-Ray-Vac heating system,2and the work wasassigned to the Pipefitters.During Jarrell's performance of the Lear Seating jobin August and September 1994, the Sheet Metal Work-
ers also claimed the Co-Ray-Vac installation work.
The Lear Seating job was completed by employees
represented by the Pipefitters. Jarrell's assignment of
that work to the Pipefitters, however, resulted in the
Sheet Metal Workers filing a grievance contending that
the work should have been awarded to employees rep-
resented by the Sheet Metal Workers. The grievance
hearing resulted in a deadlock, and the Sheet Metal
Workers stated its intention to appeal that deadlock to
the next level of the grievance system. Thereafter, the
Pipefitters informed Jarrell by letter dated March 23,
1995, that it claimed the installation of Co-Ray-Vac
systems and that ``[w]e are putting you on notice, that
in the future, if you assign such work to the SheetMetal Local, we will take whatever action is necessary,including picketing or striking.''On being awarded the contract for the DennisChemical job, and fearing a recurrence of the compet-
ing claims, Jarrell President Michael Jarrell called
Sheet Metal Workers Business Representative John
Lorson on April 17, 1995. Jarrell told Lorson that he
had another Co-Ray-Vac installation job at Dennis
Chemical, and asked whether the Sheet Metal Workers
would continue their claim for the Co-Ray-Vac work
as they had at the Lear Seating job. Lorson answered
that they would. Jarrell then contacted the Pipefitters'
Assistant Business Manager Michael O'Connell and
asked whether the Pipefitters were maintaining their
position on the Co-Ray-Vac systems and claiming that
work for the Dennis Chemical job. O'Connell replied,
``Absolutely. Nothing has changed.'' As of the date of
the hearing, Jarrell had not commenced the Dennis
Chemical job but had assigned the installation of the
entire Co-Ray-Vac system to employees represented by
the Pipefitters.3. C & RIn early 1994, C & R was awarded a subcontract bygeneral contractor Briner Electric for the installation of
approximately 275 linear feet of 18-inch diameter
metalbestos emergency exhaust flue. The site of the
work is the St. Louis Government Center in Clayton,
Missouri, a suburb of St. Louis. C & R did not begin
work on the project until approximately March 13,
1995. Prior to the commencement of the installation of
the flue, the Employer had not determined whether the
assignment of this work should be made to employees
represented by the Pipefitters or the Sheet Metal Work-
ers. C & R was aware, however, of other disputes be-
tween the two Unions over work similar to that which
it intended to perform at the Government Center. On
February 24, 1995, C & R attempted to have a juris-
dictional award made by referring the potential dispute
to the Joint Jurisdictional Committee (JJC), a panel es-
tablished by and comprised of contractors from the St.
Louis Chapter of the Sheet Metal and Air Conditioning
Contractors' National Association, Inc., and the Metal
Contractors Association of St. Louis. The Sheet Metal
Workers, the Pipefitters, and C & R (by virtue of its
membership in both of the employer associations) had
agreed to be bound by any awards rendered by the
JJC.On March 7, 1995, C & R President George Edingercalled Sheet Metal Workers' President and Business
Manager Ted Zlotopolski to inquire as to Zlotopolski's
willingness to have a composite crew of Sheet Metal
Workers and Pipefitters perform the work at the Gov-
ernment Center. Zlotopolski told Edinger that he would
consider the offer and get back to Edinger the follow-
ing day. When Edinger did not receive a response, he 126DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
3This previous award to the Pipefitters resulted in the Sheet MetalWorkers' rescission of their agreement to be bound by the awards
of the JJC.4To the extent that the Co-Ray-Vac system includes a ``single-wall flue pipe,'' for exhaust, the following testimony of Jarrell presi-
dent Michael Jarrell indicates that Jarrell intended to assign this
work to the employees represented by the Sheet Metal Workers:Q. And historically when there is no condensate in the ex-haust, which Union has been assigned that work by Jarrell?A. At that point, we use a single wall flue pipe and the SheetMetal Workers have done the work.Q. And that is what you intend to do in this case?
A. That is what we intend to do with Dennis [Chemical Com-pany], yes.There is no evidence that the Pipefitters have claimed the sin-gle wall flue pipe in this case. We therefore conclude that single
wall flue pipe is not part of the work in dispute.phoned Zlotopolski on March 9, 1995, and was told byZlotopolski that he would not agree to a composite
crew and was claiming all of the work at the Govern-
ment Center for the Sheet Metal Workers. Because of
Zlotopolski's rejection of the offer of a composite crew
and the JJC's previous award of similar work to the
Pipefitters,3Edinger decided to proceed with an as-signment of the work to C & R's employees rep-
resented by the Pipefitters.On April 12, 1995, the Sheet Metal Workers fileda grievance against C & R over its assignment of the
disputed work to the employees represented by the
Pipefitters. By letter dated April 17, 1995, Pipefitters
Business Representative O'Mara told C & R that it
claimed the work of installing the metalbestos flue,
that it understood the Sheet Metal Workers had also
claimed the work, and that ``[w]e are putting you on
notice that, in the future, if you assign such work to
the Sheet Metal Local, we will take whatever action
necessary, including picketing or striking.''As of the date of the hearing, C & R's work at theGovernment Center was still in progress, and was
being performed by employees represented by the
Pipefitters.B. Work in Dispute1. SystemaireThe work in dispute is installation of 6- and 8-inch10-gauge pipe for feeding dry powdered product from
a hopper to a blower-operated ``air-veyor'' system at
the Monsanto Chemical Company's Carondelet plant
in St. Louis, Missouri.2. JarrellThe work in dispute is installation of reflectorshields, exhaust pipes, and hangers of the ``Co-Ray-
Vac'' type heating systems at Dennis Chemical Com-
pany's St. Louis Missouri facility.43. C & RThe work in dispute is installation of approximately275 linear feet of 18-inch diameter metalbestos emer-
gency exhaust flue at the St. Louis County Govern-
ment Center, Clayton, Missouri.C. The Contentions of the Parties.Each of the Employers asserts that there is reason-able cause to believe that the Respondent has violated
Section 8(b)(4)(D) and that the dispute is properly be-
fore the Board for determination. Each Employer also
maintains that based on the relevant criteria, the work
in dispute should be assigned to its employees rep-
resented by the Pipefitters. Each Employer and the
Pipefitters additionally argue that the recurrent nature
of the dispute between the Pipefitters and the Sheet
Metal Workers over the performance of the work at
issue warrants a broad award in each case.1. SystemaireThe Sheet Metal Workers argue that Systemairewould not have assigned the work to the Pipefitters but
for the Pipefitters' unlawful threat, and that the Act
does not protect such a coerced work assignment.
Therefore, the sheet metal workers conclude that the
legitimate relevant factors in the case favor an award
of the work to the employees represented by the Sheet
Metal Workers.2. JarrellThe Sheet Metal Workers argue that the charge inCase 14±CD±910 should be dismissed and the notice
of hearing quashed because Jarrell's attempt to invoke
the Board's jurisdiction is a sham. In the alternative,
the Sheet Metal Workers argue that if the Board as-
serts jurisdiction, the disputed work should be awarded
to a composite crew of sheetmetal workers to install
reflector shields, hangers that attach them, and exhaust
pipes, and pipefitters for the remaining work.3. C & RThe Sheet Metal Workers argue that the relevantfactors do not support an exclusive award of the work
to the Pipefitters, and that the work should be awarded
to a composite crew of sheetmetal workers and pipe-
fitters.The Sheet Metal Workers argue that with respect toeach case, any award must be limited to the particular
setting at issue in that case.D. Applicability of the StatuteBefore the Board may proceed with a determinationof the dispute pursuant to Section 10(k) of the Act, it
must be satisfied that there is reasonable cause to be-
lieve that Section 8(b)(4)(D) has been violated and that 127PIPEFITTERS LOCAL 562 (SYSTEMAIRE)5The Sheet Metal Workers contend that the charge should be dis-missed and the notice of hearing quashed because Jarrell's attempt
to invoke the Board's jurisdiction is a sham. The Sheet Metal Work-
ers point out that although Jarrell's president testified that he was
sent a letter after his April 17 telephone conversation with
O'Connell confirming that a threat had been made, the letter entered
into evidence is dated more than 3 weeks before the telephone call
took place. We find that the date on this letter is immaterial, because
there is no dispute that it contains a threat that ``in the future'' the
Pipefitters will strike or picket if the disputed work is assigned to
the Sheet Metal Workers. Further, we note that Jarrell's testimony
of the threat he received from the Pipefitters over the telephone on
April 17 is uncontradicted.the parties have no agreed-on method for the voluntaryadjustment of the dispute.1. SystemaireOn December 15, 1994, Pipefitters' Business Man-ager O'Mara told Systemaire's director of operations,
Sams, that if Sams were to assign the disputed work
to the Sheet Metal Workers, it would be grounds for
a job action or pulling of manpower.2. JarrellBy letter dated March 23, 1995, and again in aphone conversation on April 17, 1995, Pipefitters' As-
sistant Business Manager O'Connell informed Jarrell's
president, Mike Jarrell, that the Pipefitters claimed the
work of installing the Co-Ray-Vac System, and stated
that ``in the future, if you assign such work to the
Sheet Metal Local, we will take whatever action is
necessary, including picketing or striking.''53. C & RBy letter dated April 17, 1995, Pipefitters' BusinessManager O'Mara informed C & R's vice president that
the Pipefitters claimed the installation of the Generator
Exhaust System, and stated that ``in the future, if you
assign such work to the Sheet Metal Local, we will
take whatever action is necessary, including picketing
or striking.''Further, the parties have stipulated, and we find, thatthere is no voluntary method of resolving the compet-
ing claims for the disputed work. As mentioned above,
a Joint Jurisdictional Committee had been established
by the two labor organizations and the employer asso-
ciations that negotiate the contracts to which each Em-
ployer is party for the purpose of rendering final and
binding determinations in settings such as those here.
Shortly after establishment of the JJC in November
1994, however, the first dispute it heard resulted in an
award of the work to the Pipefitters. Thereafter, the
Sheet Metal Workers refused to participate further in
the JJC proceedings or to be bound by any decisions
rendered by that Committee.Based on the foregoing, we find reasonable cause tobelieve that the Pipefitters violated Section 8(b)(4)(D),and that, as stipulated by the parties, there exists noagreed-on method for voluntary adjustment of the dis-
pute within the meaning of Section 10(k) of the Act.
Accordingly, we find that the dispute is properly be-
fore the Board for determination.E. Merits of the DisputeSection 10(k) requires the Board to make an affirm-ative award of disputed work after considering various
factors. NLRB v. Electrical Workers IBEW Local 1212(Columbia Broadcasting), 364 U.S. 573 (1961). TheBoard has held that its determination in a jurisdictional
dispute is an act of judgment based on common sense
and experience, reached by balancing the factors in-
volved in a particular case. Machinists Lodge 1743(J.A. Jones Construction
), 135 NLRB 1402 (1962).The following factors are relevant in making the de-termination of the dispute1. Certification and collective-bargainingagreementsThere is no evidence that either the Sheet MetalWorkers or the Pipefitters has ever been certified as
the exclusive collective-bargaining representative of
any of the Employers' employees. The Employers,
however, are each signatory to collective-bargaining
agreements with both labor organizations.a. SystemaireThe Sheet Metal Workers most recent collective-bar-gaining agreement to which Systemaire is signatory
covers assignment of work in article 1, section 1(A),
and provides that the Sheet Metal Workers will be as-
signed, among other things, ``[a]ny and all sheet metal
work used in connection with ... fans, blowers, dust

collecting systems, ovens and dryers, heating, ventila-
tion and air conditioning, and all other types of sheet
metal work and equipment, mechanical or
otherwise[.]''Article 5 of the Pipefitters' most recent collective-bargaining agreement to which Systemaire is signatory
covers the scope of work. Section 9 lists ``[i]nstallation
of all air slide, air veyor, pneumatic conveyor systems,
etc. in their entirety, fans, blowers[.]''Because both the Pipefitters' and the Sheet MetalWorkers' collective-bargaining agreements reasonably
can be read as covering the disputed work, we find
that this factor favors neither group of employees.b. JarrellSeveral provisions of Jarrell's most recent collec-tive-bargaining agreement with the Pipefitters are rel-
evant to the jurisdictional dispute. Article 5, section 4,
reserves to the Pipefitters all ``work ... relating to

new installation, reconditioning, or remodeling of heat-
ing, air conditioning ... and like systems, including
 128DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
6The Sheet Metal Workers assert that the Pipefitters' allegedly un-lawful threat and not legitimate factors caused Systemaire's assign-
ment of the disputed work to the Pipefitters, and that the Board has
refused to sanction assignments that are not based on an employer'sfree choice. Systemaire, however, has indicated at the hearing and
in its brief that its uncoerced preference is that the disputed work
be assigned to the Pipefitters.all phases of work[.]'' Article 5, section 7, reserves tothe Pipefitters ``the fabrication and erection of all pipe-
work for all mechanical, residential, commercial, man-
ufacturing, industrial and mining purposes[.]'' There is
no evidence that the Sheet Metal Workers' contract
covers the disputed work. Accordingly, we find that
this factor favors the award of the disputed work to the
employees represented by the Pipefitters.In addition, in the April 6, 1966, addendum to the1956 agreement between the United Association ofJourneymen and Apprentices of the Plumbing and
Pipefitting Industry and the Sheet Metal Workers Inter-
national Association it states that ``[g]as or oil fired
unit heaters within a building for heating purposes
only and not in connection with a duct system'' shall
be the work of the Pipefitters, and that ``[g]as or oil
fired unit heaters within a building for heating pur-
poses only in connection with a duct system'' shall be
the work of the Sheet Metal Workers. There is no con-
clusive evidence as to which category the work in dis-
pute falls. Accordingly, the agreement between the
United Association of Journeymen and Apprentices of
the Plumbing and Pipefitting Industry and the Sheet
Metal Workers International Association does not
favor the award of work to either group of employees.c. C & RBoth the Pipefitters' and the Sheet Metal Workers'most recent collective-bargaining agreements to which
C & R is signatory contain jurisdictional language that
arguably covers the disputed work. In article I, section
1(A), of the Sheet Metal Workers agreement, any sheet
metal work used in connection with ``fans, blowers,
dust collecting systems, ovens and driers, heating, ven-
tilation and air conditioning'' is reserved to the Sheet
Metal Workers.Appended to the Pipefitters' collective-bargainingagreement is its jurisdictional statement. Paragraph 50
of this statement reserves to the Pipefitters work on
``pipe made from metals, tile, glass, rubber, plastics,
wood or any other kind of material, or product manu-
factured into pipe, usable in the pipe fitting industry,
regardless of size or shape.'' Because both the Pipe-
fitters' and the Sheet Metal Workers' collective-bar-
gaining agreements reasonably can be read as covering
the disputed work, we find that this factor favors nei-
ther group of employees.2. Employer preferenceEach of the Employers stated a preference for hav-ing the disputed work awarded to employees rep-
resented by the Pipefitters.6Accordingly, in each casethe factor of employer preference favors an award ofthe disputed work to employees represented by the
Pipefitters.3. Employer past practicea. SystemaireSystemaire had no past practice of assigning the dis-puted work to either group of employees. Accordingly,
this factor does not favor an award to either group of
employees.b. JarrellThe record indicates that over the past 20 yearsJarrell has consistently assigned installation of the
work in dispute to employees represented by the Pipe-
fitters. The Sheet Metal Workers argue that Jarrell's
past practice with the installation of Co-Ray-Vac sys-
tems has been to use a composite crew and to assign
the exhaust pipes to sheet metal workers when, as at
the Dennis Chemical job, there is no condensate. As
noted above in section II,B (Work in Dispute), Jarrell's
past practice has been to assign the single wall exhaust
flue pipe work to sheet metal workers, but this work
is not the work that is in dispute in the present case.
Accordingly, this factor favors an award of the dis-
puted work to the employees represented by the Pipe-
fitters.c. C & RC & R presented evidence that on the one occasionin the past when it has installed an emergency genera-
tor exhaust system, it awarded this work to employees
represented by the Pipefitters. Accordingly, this factor
favors an award of the disputed work to employees
represented by the Pipefitters.4. Area and industry practicea. SystemaireSystemaire presented evidence that the assignmentof the disputed work was based on industry practice of
awarding the installation of piping that conveys a prod-
uct to the Pipefitters. The Sheet Metal Workers argue
that industry practice is to award the installation of
``blowpipe'' to employees represented by the Sheet
Metal Workers, and that blowpipe was involved in the
disputed work. Neither Systemaire nor the Sheet Metal
Workers presented evidence with respect to area prac-
tice. Because the record indicates that blowpipe can be
used as part of a system that conveys a product, this
factor does not favor the assignment of work to one
group of employees over the other. 129PIPEFITTERS LOCAL 562 (SYSTEMAIRE)b. JarrellJarrell presented evidence that both area and indus-try practice is to assign installation of a Co-Ray-Vac
system, including the work in dispute, to employees
represented by the Pipefitters. Under these cir-
cumstances, we find that the factor of area and indus-
try practice favors an award of the disputed work to
employees represented by the Pipefitters.c. C & RC & R presented evidence that the industry practiceis to assign the installation of emergency generator ex-
haust systems to employees represented by the Pipe-
fitters. C & R also presented evidence with respect to
area practice that the JJC had met and awarded similar
work to employees represented by the Pipefitters in a
case involving another contractor, the Pipefitters and
the Sheet Metal Workers. Accordingly, we find that in-
dustry and area practice support an award of this work
to employees represented by the Pipefitters.5. Relative skillWith respect to each case, the record shows thatboth groups of employees possess the necessary skills
to perform the work in dispute. Accordingly, this fac-
tor does not favor an award of the work to either
group of employees.6. Economy and efficiency of operationsa. SystemaireSystemaire contends that it is more economical andefficient to assign the disputed work to employees rep-
resented by the Pipefitters. If the employees rep-
resented by the Sheet Metal Workers were assigned the
disputed work, it would be the only work they per-
formed on the job. The employees represented by the
Pipefitters are assigned to other work at the jobsite, as
are employees represented by the Boilermakers.
Systemaire maintains that it is less efficient and eco-
nomical to have employees represented by three trades
do the work rather than having just two trades on the
job.Accordingly, we find that the factor of economy andefficiency of operations favors an award of work to the
employees represented by the Pipefitters.b. JarrellJarrell contends that it is more economical and effi-cient to assign the disputed work to the employees rep-
resented by the Pipefitters because these employees are
already on the jobsite to install the gas pipeline that
fuels the burners. Further, Jarrell's president testified
that it is most efficient to install the pipe and reflectors
in the Co-Ray-Vac system simultaneously, as would be
done if the employees represented by the Pipefitterswere assigned the disputed work, rather than sectionby section, as would be done by a composite crew.Accordingly, we find that the factors of economyand efficiency of operations favors an award of thework to employees represented by the Pipefitters.c. C & RC & R contends that it is more economical and effi-cient to assign the disputed work to the employees rep-
resented by the Pipefitters because employees rep-
resented by the Pipefitters were already present on the
job doing other piping work, there was no reason for
the employees represented by the Sheet Metal Workers
to be on the job other than to perform the disputed
work, and it is less economical and efficient to use two
crews than to use one. Accordingly, we find that the
factors of economy and efficiency of operations favors
an award of the work to employees represented by the
Pipefitters.III. CONCLUSIONAfter considering all the relevant factors, we con-clude that the employees represented by the Pipefitters
are entitled to perform the work in dispute in each
case.A. SystemaireWe reach this conclusion relying on the factors ofemployer preference and economy and efficiency of
operations.B. JarrellWe reach this conclusion relying on the factors ofthe collective-bargaining agreements, employer pref-
erence and past practice, area and industry practice,
and economy and efficiency of operations.C. C & RWe reach this conclusion relying on the factors ofemployer preference and past practice, area and indus-
try practice, and economy and efficiency of operations.In making this determination in each of the abovecases, we are awarding the work to employees rep-
resented by the Pipefitters, not to that Union or its
members.IV. SCOPEOFAWARD
The Employers and the Pipefitters request that theBoard issue a broad industrywide award on behalf of
the Pipefitters in a geographic area equal to the terri-
torial jurisdiction of the two competing labor organiza-
tions. The Employers and the Pipefitters contend that
disputes between the Pipefitters and the Sheet Metal
Workers over these same issue have arisen in the re-
cent past and that they will continue to arise and to
multiply in the future. The Employers and the Pipe- 130DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
fitters argue that such a broad award is necessary toavoid similar jurisdictional disputes.The Board customarily declines to grant an areawideaward in cases in which the charged party representsthe employees to whom the work is awarded and to
whom the employer contemplates continuing to assign
the work. See Laborers Local 243 (A. Amorello &Sons), 314 NLRB 501, 503 (1994); Laborers (Paul H.Schendener, Inc.), 304 NLRB 623, 625 (1991). Ac-cordingly, we shall limit the present determination to
the particular controversy that gave rise to these pro-
ceedings.DETERMINATION OF DISPUTEThe National Labor Relations Board makes the fol-lowing Determination of Dispute.Employees of Systemaire, Inc. represented by thePipefitters Local Union No. 562 are entitled to performthe work of installing 6- and 8-inch 10-gauge pipe forfeeding dry powdered product from a hopper to a
blower-operated ``air-veyor'' system at the Monsanto
Chemical Company's Carondelet plant in St. Louis,
Missouri.Employees of Charles E. Jarrell Contracting Com-pany, Inc. represented by the Pipefitters Local Union
No. 562 are entitled to perform the work of installing
reflector shields, exhaust pipes, and hangers of ``Co-
Ray-Vac'' type heating system at Dennis Chemical
Company's St. Louis Missouri facility.Employees of C & R Heating and Service Company,Inc. represented by the Pipefitters Local Union No.
562 are entitled to perform the work of installing ap-
proximately 275 linear feet of 18-inch diameter
metalbestos emergency exhaust flue at the St. Louis
County Government Center, Clayton, Missouri.